Title: From Thomas Jefferson to William C. C. Claiborne, 17 July 1808
From: Jefferson, Thomas
To: Claiborne, William C. C.


                  
                     Sir 
                     
                     Washington July 17. 08
                  
                  After writing my letter of the 9th. I recieved one from mr Pitot in the name of the N. Orleans Canal company, which ought to have come with the printed report, stating more fully their views, and more explicitly the way in which we can aid them. they ask specifically that we should lend them 50,000 D. or take the remaining fourth of their shares now on hand. this last measure is too much out of our policy of not embarking the public in enterprises better managed by individuals, and which might occupy as much of our time as those political duties for which the public functionaries are particularly instituted. some money could be lent them but only on an assurance that it would be employed so as to secure the public object. the first interests of the company will be to bring a practicable navigation from the lake Pontchartrain through the Bayou St. Jean & Canal de Carondelet to the city, because that entitles them to a toll on the profitable part of the enterprize. but this would answer no object of the government unless it was carried through to the Missisipi so that our armed vessels drawing 5 f. water might pass through. instead therefore of the ground I suggested in my last letter I would propose to lend them a sum of money on the condition of their applying it entirely to that part of the canal which beginning at the Missisipi goes round the city to a junction with the Canal of Carondelet; and we may moreover at our own expence erect the locks. the Secretary at war not being here, I cannot propose these or any other terms precisely, but you may, more openly than I proposed in my last letter, give these as the general shape of the aid which we contemplate, collect the ideas of individual members and communicate them to me, so that when I shall have an opportunity of consulting the Secretary at war we may put our proposition in the form most acceptable to them. on this subject I shall wish to hear from you soon.
                  Mr. Livingston was here lately, & finding that we considered the Batture as now resting with Congress and that it was our duty to keep it clear of all adversary possession till their decision is obtained, wrote a letter to the Secretary of state, which, if we understand it, amounts to a declaration that he will on his return bring the authority of the court into array against that of the Executive and endeavor to obtain a forcible possession. but I presume that the court knows too well that the title of the US. to land is subject to the jurisdiction of no court, it having never been deemed safe to submit the Major interests of the nation to an ordinary tribunal, or to any one but such as the legislature establishes for the special occasion: and the Marshal will find his duty too plainly marked out in the act of Mar. 3. 1807. to be at a loss to determine what authority he is to obey. it will be well however that you should have due attention paid to the subject, and particularly to apprise mr Grymes to be prepared to take care that the public rights recieve no detriment.
                  I salute you with great respect & esteem.
                  
                     Th: Jefferson 
                     
                  
               